Case 1:21-cv-00047-HCN-DBP Document 13 Filed 06/21/21 PageID.45 Page 1 of 8




Phillip Wm. Lear
Lear & Lear PLLC
808 E South Temple Street
Salt Lake City, UT 84102
Telephone: (801) 538-5000
Facsimile:(801) 538-5001
Email: phillip.lear@learlaw.com
Local Attorney for Linda P. Smith

                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH
                           CENTRAL DIVISION


LINDA P. SMITH,                         Case No. 1:21-cv-00047-CMR

      Plaintiff

                                        JOINT PROPOSED SCHEDULING
                                        ORDER
      v.
                                        JURY TRIAL DEMANDED
XAVIER BECERRA, in his capacity
as the Secretary of the United States   Magistrate Judge Romero
Department of Health and Human
Services,

      Defendant
Case 1:21-cv-00047-HCN-DBP Document 13 Filed 06/21/21 PageID.46 Page 2 of 8




      Pursuant to Local Rule 7-4(a)(5), the parties file this joint proposed

scheduling order.

Plaintiff’s Statement:

      This case appears to be a situation not contemplated by the Local Rules. First,

while this is a case seeking, inter alia, Medicare reimbursement from the Secretary

of HHS, the case is brought pursuant to the Social Security Act (42 U.S.C. § 405(g)).

The Social Security Act has explicit provisions requiring the filing of the certified

administrative record with the Secretary’s Answer (i.e., 60 days after service).

While the Local Rules have carve outs for Social Security cases, the Local Rules do

not address Medicare cases which arise under the same statute. Thus, the Secretary

is already in violation of 42 U.S.C. 405(g), because the Secretary has already

responded to the Complaint but has failed to file/produce the administrative record. 1

      Second, while some of the issues may be resolved using the “substantial

evidence” or “arbitrary and capricious” standards, other issues/theories may not. For

example, the Complaint seeks a determination that CMS 1682-R issued in violation

of law and for the Court to set it aside. That is based on the Secretary’s failure to

comply with the Medicare specific notice and comment provisions (see 42 U.S.C. §

1395hh).



1
 Though the Secretary’s representative avers that the record will be served by June
25, 2021.
                                          1
Case 1:21-cv-00047-HCN-DBP Document 13 Filed 06/21/21 PageID.47 Page 3 of 8




      Accordingly, Plaintiff believes an Answer complying with FED.R.CIV.P. 8

which either admits or denies each of the allegations of the Complaint is needed so

that Plaintiff has notice of what is or is not disputed for the coming motion practice.

Plaintiff understands that the Secretary opposes complying with the Federal Rules

of Civil Procedure with regard to an Answer. Respectfully, Plaintiff believes that

that position is contrary to the Supreme Court’s direction in Iqbal/Twombly. For the

same reasons, Plaintiff believes that traditional motion practice with regard to

motions for summary judgment should be applied in this case.

      Plaintiff believes that the Secretary’s denial of her claim for CGM coverage

to treat her diabetes fails to comply with the law because it is based on CMS 1682-

R (attempting define Mrs. Smith’s CGM as not “primarily and customarily used to

serve a medical purpose”, which issued illegally. In addition, Mr. Smith contends

that the decision is not supported by substantial evidence/is arbitrary and capricious

because the idea that a CGM is not “primarily and customarily used to serve a

medical purpose” is, inter alia, frivolous as one court has already found. Further,

Mrs. Smith asserts that the Secretary is estopped from denying coverage for her in

light of prior, final approvals by the Secretary for Mrs. Smith’s CGM.

      Further, because of the involved and somewhat new issues of compliance with

the notice and comment portion of the Medicare Act and collateral estoppel, Plaintiff

requests leave to file two summary judgment briefs: one directed toward all issues


                                          2
Case 1:21-cv-00047-HCN-DBP Document 13 Filed 06/21/21 PageID.48 Page 4 of 8




other than collateral estoppel and another directed toward collateral estoppel.

Plaintiff believes that the Court would benefit from oral argument on the motions

and requests the same.

      Given the Secretary’s failure to fully concede coverage, Mrs. Smith’s

contention that denial on any basis is barred by collateral estoppel, and Mrs. Smith’s

demand that CMS 1682-R be declared illegally issued, no judgment according Mrs.

Smith the relief sought in the Complaint could be entered. If the Secretary is

prepared to stipulate to a judgment finding coverage and also stipulating that CMS

1682-R issued illegally and is unenforceable, then a judgment in Mrs. Smith’s favor

could be granted. Absent that, this case must proceed.

                   Date                                       Action

 June 25, 2021                                Secretary files/serves administrative
                                              record (though 42 U.S.C. ¶ 405(g)
                                              required this by June 7, 2021).
 June 28, 2021                                Secretary serves an Answer compliant
                                              with FED.R.CIV.P. 8. Objections, if any,
                                              to the record due.
 July 2, 2021                                 Any pre-merits motions due.
 July 6, 2021                                 Plaintiff and the Secretary file motions
                                              for summary judgment addressing all
                                              causes of action.
 August 3, 2021                               Oppositions due.
 August 17, 2021                              Replies due.




                                          3
Case 1:21-cv-00047-HCN-DBP Document 13 Filed 06/21/21 PageID.49 Page 5 of 8




Defendant’s Statement:

      As the Secretary has explained, see ECF No. 10, the complaint challenges a

decision by the Medicare Appeals Council, Docket No. M-19-1973, denying

coverage under Medicare Part B for three claims. The first claim is for a MiniMed

630G system. This device is a durable insulin pump, which is covered as durable

medical equipment (DME) under the Medicare statute and regulations.            The

Medicare Appeals Council erred in denying coverage for this item.

      The second and third claims are for disposable sensors used with the insulin

pump, which also functions as a continuous glucose monitor (CGM). Coverage for

the disposable sensors was denied, because the continuous glucose monitor function

of the durable device does not satisfy CMS Ruling 1682-R, which interprets the

Medicare statute and regulations as applied to continuous glucose monitors. This

denial was also erroneous, because it failed to consider an important aspect of the

problem: whether the sensors were reasonable and necessary for the operation of the

insulin pump function of the device, which uses sensor data to determine when to

automatically shut off the flow of insulin.

      Because the challenged decision was erroneous, this Court should enter

judgment in favor of Plaintiff and remand to the Secretary for payment of the claim

for the insulin pump, and determination of whether the sensors should be covered as

reasonable and necessary for the operation of the insulin pump. A remand on these


                                          4
Case 1:21-cv-00047-HCN-DBP Document 13 Filed 06/21/21 PageID.50 Page 6 of 8




terms would also allow the Secretary to reconsider his determination that the

continuous glucose monitor function of this insulin pump does not entitle Plaintiff

to coverage of the sensors in question. The Secretary recently published a notice of

proposed rulemaking which would, if finalized, “classify CGM systems” like the

device at issue here “as DME” covered by Medicare Part B, as Plaintiff argues that

they are. 85 Fed. Reg. 70,358, 70,403–04 (Nov. 4, 2020).

      If the Court does not enter judgment against the Secretary on the terms

suggested above, it will need to set a schedule for briefing on the merits of Plaintiff’s

claims. The parties agree that the administrative record should be served and filed

on or before June 25, 2021; that objections to the administrative record should be

due on or before June 28, 2021; and that any other pre-merits motions should be due

by July 2, 2021.

      The Secretary respectfully suggests that this case should be litigated under

Local Civil Rule 7-4, and proposes that the remaining deadlines in this case be set

from the time at which the Court chooses to enter a briefing schedule, as follows:

      •      Plaintiff to file her opening brief, in conformance with Local Civil

      Rule 7-4(a)(5)(D), no more than three weeks after this Court enters a

      scheduling order;




                                           5
Case 1:21-cv-00047-HCN-DBP Document 13 Filed 06/21/21 PageID.51 Page 7 of 8




      •        The Secretary to file his answer brief, in conformance with Local

      Civil Rule 7-4(a)(5)(E), no more than three weeks after Plaintiff files her

      opening brief; and

      •        Plaintiff to file her reply brief, in conformance with Local Civil Rule

      7-4(a)(5)(F), no more than two weeks after the Secretary files his answer

      brief.

Plaintiff does not offer any persuasive reason for this Court to depart from the Local

Rule governing cases such as this one. Plaintiff implausibly suggests that the Rule

does not apply whenever a complaint alleging an arbitrary and capricious agency

action also includes an allegation of procedural error or statutory violation. If such

common cases are outside of Local Civil Rule 7-4, then its streamlined procedures

will be very easily avoided. And in place of the Local Rule, Plaintiff offers a

wasteful and duplicative schedule in which the Secretary would file an unnecessary

answer, and then the parties would file three simultaneous motions for summary

judgment, see supra at 2 (“Plaintiff requests leave to file two summary judgment

briefs”), followed by three oppositions and three replies, for a total of nine briefs

where the Local Rule would call for only three.

      The Secretary respectfully suggests that no departure from the Local Rule is

warranted here. If, however, the Court decides to order the filing of an answer in




                                            6
Case 1:21-cv-00047-HCN-DBP Document 13 Filed 06/21/21 PageID.52 Page 8 of 8




this case, the Secretary respectfully requests a deadline for the filing of that answer

that is two weeks after the entry of the Court’s order.



Dated: June 21, 2021                    Respectfully submitted,

                                        PARRISH LAW OFFICES


                                        /s/ James C. Pistorino____________
                                        James C. Pistorino
                                        Attorneys for Plaintiffs

                                                     and

                                        BRIAN M. BOYNTON
                                        Acting Assistant Attorney General

                                        MICHELLE BENNETT
                                        Assistant Director, Federal Programs Branch

                                        /s/ James Bickford
                                        JAMES BICKFORD
                                        Trial Attorney (N.Y. Bar No. 5163498)
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW
                                        Washington, DC 20530
                                        James.Bickford@usdoj.gov
                                        Telephone: (202) 305-7632
                                        Facsimile: (202) 616-8470

                                        Attorneys for Defendant




                                          7
